                                                                                            E-FILED
                                                               Friday, 12 October, 2018 09:48:43 AM
                                                                        Clerk, U.S. District Court, ILCD
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

 DAVID BROWN II, as Independent
 Administrator of the Estate of
 DAVID BROWN, deceased,

                     Plaintiff,

      vs.                                            Case No. 18-cv-1168

 MATT SMITH, the SHERIFF OF
 WOODFORD COUNTY, individually
 and in his official capacity; WOODFORD
 COUNTY, ILLINOIS; WILLIS SURRATT;
 GARY HARRIS; JOSEPH HITCHINS;
 TERRA SHAFFER; DARIN
 HOUSEHOLTER; DOUG FLETCHER;
 DANIEL THOMPSON; COURTNEY
 SOTO; KYLE DURST; JIM ELLIOTT;
 ROBERT PLOPPER; SHANE AMIGONI;
 JOE SOTO; CHAD PYLES; KELSEY
 KOWALSKI; ADVANCED
 CORRECTIONAL HEALTHCARE, INC.,
 an Illinois for-profit corporation;
 JASON SCOTT SO, D.O.; and ROBIN
 SIMPSON, R.N.,

                     Defendants.

             NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

I hereby certify that on October 12, 2018, I electronically filed this NOTICE OF SERVICE
OF DISCOVERY DOCUMENTS with the Clerk of Court using the CM/ECF system,
which will send notification of such filing to the following:

   John K. Kennedy                                Attorneys for Plaintiff
   jkennedy@jdmlaw.com
   Daniel Watkins, II
   dwatkins@jdmlaw.com
   James D. Montgomery & Associates, Ltd.
    Bhairav Radia                                     Attorneys for Woodford County
    bradia@okgc.com                                   Defendants
    O’Halloran, Kosoff, Geitner & Cook, LLC

And I hereby certify that on October 12, 2018, I emailed true copies of the following
discovery documents to the above-listed counsel of record:

           DEFENDANT ADVANCED CORRECTIONAL HEALTHCARE, INC.’S
            ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROAGATORIES

        DEFENDANT ADVANCED CORRECTIONAL HEALTHCARE, INC.’S
     RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION



                            ADVANCED CORRECTIONAL HEALTHCARE, INC.,
                            JASON SCOTT SO, DO, and ROBIN SIMPSON, RN,
                            Defendants


                            By:                     s/Peter R. Jennetten
                                                     Peter R. Jennetten
                            QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO




Peter R. Jennetten (Illinois Bar No. 6237377)
pjennetten@quinnjohnston.com
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
227 N.E. Jefferson Ave.
Peoria, IL 61602-1211
(309) 674-1133 (phone)
(309) 674-6503 (fax)

4841-2757-6952, v. 1




                                                2
